                  Case MDL No. 2997 Document 35-4 Filed 03/22/21 Page 1 of 30
                                                                                                        ADRMOP

                                      U.S. District Court
                            California Northern District (Oakland)
                       CIVIL DOCKET FOR CASE #: 4:21-cv-01763-KAW


Mathiesen v. Plum, PBC                                              Date Filed: 03/12/2021
Assigned to: Magistrate Judge Kandis A. Westmore                    Jury Demand: Plaintiff
Cause: 28:1332 Diversity-Fraud                                      Nature of Suit: 370 Other Fraud
                                                                    Jurisdiction: Diversity
Plaintiff
Vanessa Mathiesen                                    represented by Michael Liskow
Individually and on Behalf of All Others                            Calcaterra Pollack LLP
Similarly Situated                                                  1140 Avenue of the Americas
                                                                    9th Floor
                                                                    New York, NY 10036-5803
                                                                    (212) 899-1761
                                                                    Email: mliskow@calcaterrapollack.com
                                                                    ATTORNEY TO BE NOTICED


V.
Defendant
Plum, PBC


Date Filed       # Docket Text
03/12/2021      1 COMPLAINT with Jury Demand against Plum, PBC ( Filing fee $ 402, receipt number
                  0971-15695824.). Filed byVanessa Mathiesen. (Attachments: # 1 Civil Cover Sheet)
                  (Liskow, Michael) (Filed on 3/12/2021) Modified on 3/15/2021 (bnsS, COURT STAFF).
                  (Entered: 03/12/2021)
03/12/2021      2 Proposed Summons. (Liskow, Michael) (Filed on 3/12/2021) (Entered: 03/12/2021)
03/12/2021      3 Case assigned to Magistrate Judge Kandis A. Westmore.

                    Counsel for plaintiff or the removing party is responsible for serving the Complaint or
                    Notice of Removal, Summons and the assigned judge's standing orders and all other new
                    case documents upon the opposing parties. For information, visit E-Filing A New Civil Case
                    at http://cand.uscourts.gov/ecf/caseopening.

                    Standing orders can be downloaded from the court's web page at
                    www.cand.uscourts.gov/judges. Upon receipt, the summons will be issued and returned
                    electronically. Counsel is required to send chambers a copy of the initiating documents
                    pursuant to L.R. 5-1(e)(7). A scheduling order will be sent by Notice of Electronic Filing
                    (NEF) within two business days. Consent/Declination due by 3/26/2021. (bwS, COURT
                    STAFF) (Filed on 3/12/2021) (Entered: 03/15/2021)
03/15/2021      4 Summons Issued as to Plum, PBC. (bnsS, COURT STAFF) (Filed on 3/15/2021) (Entered:
                  03/15/2021)
              Case MDL No. 2997 Document 35-4 Filed 03/22/21 Page 2 of 30
03/15/2021   5 Initial Case Management Scheduling Order with ADR Deadlines: Case Management
               Statement due by 6/8/2021. Initial Case Management Conference set for 6/15/2021
               01:30 PM. (bnsS, COURT STAFF) (Filed on 3/15/2021) (Entered: 03/15/2021)



                                       PACER Service Center
                                          Transaction Receipt
                                             03/22/2021 13:57:57
                     PACER                                         Client
                                 GeorgeGestenMcDonald:5984501:0              BLB
                     Login:                                        Code:
                                                                             4:21-cv-
                                                                   Search
                     Description: Docket Report                              01763-
                                                                   Criteria:
                                                                             KAW
                     Billable
                                 1                                 Cost:     0.10
                     Pages:
     Case
      Case4:21-cv-01763-KAW
           MDL No. 2997 Document
                            Document
                                 35-41 Filed
                                        Filed03/22/21
                                              03/12/21 Page
                                                        Page31ofof30
                                                                   26




   CALCATERRA POLLACK LLP
 1 MICHAEL LISKOW (243899)

 2 JANINE L. POLLACK, ESQ.
   1140 Avenue of the Americas
 3 9th Floor
   New York, New York 10036
 4 Phone: (917) 899-1765
   Fax: (332) 206-2073
 5
   Email: mliskow@calcaterrapollack.com
 6         jpollack@calcaterrapollack.com

 7 Attorneys for Plaintiff
   [Additional Counsel on Signature Page]
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
                                             )
11 VANESSA MATHIESEN,                        ) Case No. _______________________
    Individually and on Behalf of All        )
12 Others Similarly Situated,                ) CLASS ACTION COMPLAINT FOR:
                                             )
13                                Plaintiff, ) (1) NEGLIGENT MISREPRESENTATION;
     v.                                      ) (2) VIOLATIONS OF THE CALIFORNIA
14                                           ) CONSUMER LEGAL REMEDIES ACT;
    PLUM, PBC,                               ) (3) VIOLATIONS OF THE CALIFORNIA
15                                           ) FALSE ADVERTISING LAW;
                                             ) (4) VIOLATIONS OF THE CALIFORNIA
16                             Defendant. ) UNFAIR COMPETITION LAW;
                                             ) (5) UNJUST ENRICHMENT.
17                                           )
                                             ) DEMAND FOR JURY TRIAL
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
                                             )
22                                           )
                                             )
23                                           )
                                             )
24                                           )
                                             )
25                                           )
                                             )
26                                           )
                                             )
27                                           )
                                             )
28                                           )
                                             )
         Case
          Case4:21-cv-01763-KAW
               MDL No. 2997 Document
                                Document
                                     35-41 Filed
                                            Filed03/22/21
                                                  03/12/21 Page
                                                            Page42ofof30
                                                                       26




             1.     Plaintiff Vanessa Mathiesen (“Plaintiff”), by and through her counsel, on her own
 1

 2 behalf and on behalf of all others similarly situated, brings this Class Action Complaint against

 3 Defendant Plum, PBC (“Plum” or “Defendant”) and alleges the following facts in support of her

 4 claims against Defendant based upon personal knowledge, where applicable, information and

 5
     belief, and the investigation of counsel:
 6
                                      NATURE OF THE ACTION
 7
             2.     Parents and other caregivers, including Plaintiff, reasonably believe that the baby
 8
     food they purchase for their babies will be healthy, nutritious, and non-toxic, and that is what
 9
     Defendant wanted them to think. Alarmingly, parents and Plaintiff were wrong. A recent report
10

11 by the U.S. House of Representatives’ Subcommittee on Economic and Consumer Policy,

12 Committee on Oversight and Reform (“House Subcommittee”) reveals that certain brands of

13 commercial baby food – including Plum’s food products (the “Tainted Baby Foods”) – are tainted

14
     with significant and dangerous levels of toxic heavy metals, including but not limited to arsenic,
15
     lead, mercury, and cadmium. See Baby Foods Are Tainted with Dangerous Levels of Arsenic,
16
     Lead, Cadmium and Mercury, Staff Report Dated February 4, 2021, Subcommittee on Economic
17

18 and Consumer Policy Committee on Oversight and Reform, U.S. House of Representatives (the

19 “Congressional Report”).1 Exposure to toxic heavy metals causes permanent decreases in IQ and

20
     endangers neurological development and long-term brain function, among numerous other
21
     deleterious alarming conditions and problems.
22
             3.     Plaintiff brings this class action against Defendant for deceptive business practices,
23
     including misrepresentations and omissions, regarding the presence of dangerous levels of toxic
24

25 heavy metals and other contaminants contained within Defendant Plum’s baby foods, including

26

27   1
     Available at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
28 04%20ECP%20Baby%20Food%20Staff%20Report.pdf (last accessed March 12, 2021).
                                              -1-
                                CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page53ofof30
                                                                    26




     those that Plaintiff purchased. Plaintiff seeks injunctive and monetary relief on behalf of the
 1

 2 proposed Class including (i) requiring full disclosure of all such substances and ingredients in

 3 Defendant’s marketing, advertising, and labeling; (ii) requiring testing of all ingredients and final

 4 products for such substances; and (iii) restoring monies to the members of the proposed Class.

 5
            4.      No reasonable consumer purchasing baby foods or seeing Defendant’s
 6
     representations in advertising would expect the baby foods to contain dangerous levels of heavy
 7
     metals or other undesirable toxins or contaminants. Furthermore, reasonable consumers, like
 8
     Plaintiff, would consider the inclusion of dangerous levels of heavy metals or other undesirable
 9

10 toxins or contaminants a material fact when considering what baby food to purchase.

11          5.      Defendant intended for consumers to rely on its representations, and reasonable
12 consumers did in fact so rely. However, Defendant’s business practices, representations and

13
     omissions were deceptive, misleading, unfair, and/or false because, among other things, the
14
     Tainted Baby Foods contained undisclosed dangerous levels of toxic heavy metals or other
15
     undesirable toxins or contaminants.
16

17          6.      Plaintiff brings this proposed consumer class action individually and on behalf of

18 all other members of the Class (as defined herein), who, from the applicable limitations period up

19 to and including the present, purchased for personal/household use and not resale any of

20 Defendant’s Tainted Baby Foods. Through this action, Plaintiff asserts claims for negligent

21
     misrepresentation, unjust enrichment, and violations of California’s Consumer Legal Remedies
22
     Act (California Civil Code §§1750 et seq.), the California False Advertising Law (California
23
     Business & Professions Code §§17500 et seq.), and the California Unfair Competition Law
24

25 (California Business & Professions Code §§17200 et seq.) seeking monetary damages, injunctive

26 relief, and all other relief as authorized in equity or by law.

27

28
                                                -2-
                                      CLASS ACTION COMPLAINT
         Case
          Case4:21-cv-01763-KAW
               MDL No. 2997 Document
                                Document
                                     35-41 Filed
                                            Filed03/22/21
                                                  03/12/21 Page
                                                            Page64ofof30
                                                                       26




                                                    Parties
 1

 2 Plaintiff Mathiesen

 3             7.    Plaintiff Vanessa Mathiesen is a citizen and resident of the State of California,

 4 residing in San Gabriel, California. During the applicable statute of limitations period, Plaintiff

 5
     Mathiesen purchased Tainted Baby Foods that were manufactured and produced by Defendant that
 6
     have been found to contain dangerous levels of toxic heavy metals, including Plum Organics Pear
 7
     Spinach and Pea Baby Food.
 8
     Defendant Plum, PBC
 9

10             8.    Defendant Plum, PBC is a Delaware public benefit corporation with its principal

11 place of business located at 1485 Park Avenue, Suite 200, Emeryville, California. Defendant is a

12 citizen of the State of California. On its website Plum emphasizes its status as a public benefit

13
     corporation, explaining that PBC status means Plum exists “to both make a profit and serve a
14
     greater societal purpose (i.e., make the world a little better).”2 Plum’s stated public benefit is “to
15

16 deliver nourishing, organic food to our nation’s little ones and to raise awareness and advance

17 solutions for childhood hunger and malnutrition in the United States.”3

18
               9.    Defendant packages, labels, markets, advertises, formulates, manufactures,
19
     distributes, and sells its Tainted Baby Foods under the name “Plum Organics” throughout the
20
     United States, including California.
21
               10.   Defendant states on its website, “Plum was founded on the belief that little ones
22

23 deserve the very best food from the very first bite.”4 Plum further touts that it is “confident in the

24 safety and quality of our products. Our top priority is to serve children healthy, nutritious food

25

26   2
         https://www.plumorganics.com/benefit-corp/ (last accessed March 12, 2021).
27   3
         Id.
     4
28       www.plumorganics.com/mission/ (last accessed March 12, 2021).
                                                -3-
                                      CLASS ACTION COMPLAINT
         Case
          Case4:21-cv-01763-KAW
               MDL No. 2997 Document
                                Document
                                     35-41 Filed
                                            Filed03/22/21
                                                  03/12/21 Page
                                                            Page75ofof30
                                                                       26




     made from the best ingredients.”5 Moreover, Defendant Plum’s website states, “We want to assure
 1

 2 you that Plum’s products are safe (and delicious) to eat!”6 Defendant goes on to claim that

 3
     consumers can trust Plum’s assurances about food safety simply because the company serves the
 4
     same food to its own children.7
 5

 6              11.   Defendant sells baby food products in the form of varying stages of pouches, Super

 7 Puffs, and Little Teethers. The Congressional Report concludes that numerous such products are

 8 tainted and contain dangerous levels of toxic heavy metals, as confirmed by limited independent

 9
     testing.
10
                                           Jurisdiction and Venue
11
                12.   This Court has jurisdiction over this action pursuant to the Class Action Fairness
12
     Act of 2005 (“CAFA”), 28 U.S.C. §1332(d)(2), because at least one Class Member is of diverse
13

14 state citizenship from Defendant, there are more than 100 Class Members, and the aggregate

15 amount in controversy exceeds $5 million, exclusive of interest and costs.

16              13.   The Northern District of California has personal jurisdiction over Defendant as
17
     Defendant is headquartered in this District and conducts substantial business in this State and in
18
     this District through its headquarters, sale of products, and commercial website.
19
                14.   Venue is proper in this District under 28 U.S.C. §1391(b) because Defendant has
20

21 its principal place of business in this District and because a substantial part of the events,

22 misrepresentations and/or omissions giving rise to the conduct alleged in this Complaint occurred

23 in, were directed to, and were emanated from this District.

24

25

26   5
         www.plumorganics.com/faqs/ (last accessed March 12, 2021).
27   6
         Id.
     7
28       Id.
                                                 -4-
                                       CLASS ACTION COMPLAINT
         Case
          Case4:21-cv-01763-KAW
               MDL No. 2997 Document
                                Document
                                     35-41 Filed
                                            Filed03/22/21
                                                  03/12/21 Page
                                                            Page86ofof30
                                                                       26




     II.      FACTUAL ALLEGATIONS
 1

 2         Congressional Investigation Finds Dangerous Levels of Heavy Metals in Baby Foods

 3            15.   On February 4, 2021, the House Subcommittee issued its Congressional Report

 4 detailing its findings that heavy metals, including arsenic, cadmium, lead, and mercury (“Heavy

 5
     Metals”), were present in dangerously “significant levels” in numerous commercial baby food
 6
     products.
 7
              16.   The FDA and the WHO have declared Heavy Metals dangerous to human health,
 8
     particularly to babies and children, who are most vulnerable to their neurotoxic effects. Even low
 9

10 levels of exposure can cause serious and often irreversible damage to brain development. See

11 Congressional Report at 2. In fact, children’s exposure to toxic heavy metals causes, among other

12 things, permanent decreases in IQ, diminished future economic productivity, and increased risk of

13
     future criminal and antisocial behavior.8 See id. at 9. The FDA cautions that infants and children
14
     are at the greatest risk of harm from toxic heavy metal exposure.9
15

16            17.   On November 6, 2019, following reports alleging high levels of toxic heavy metals

17 in baby foods, the House Subcommittee requested internal documents and test results from seven

18
     of the largest manufacturers of baby food in the United States, including both makers of organic
19
     and conventional products. See id. at 2. One of those companies was Defendant. See id.
20
              18.   Alarmingly, Defendant Plum refused to cooperate with the Subcommittee’s
21
     investigation. See id. According to the Congressional Report, Plum “refused to produce its testing
22

23
   8
     Miguel Rodriguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure
24 with Neurodevelopment and Behavioral Disorders in Children: A Systematic Review and Meta-

25 Analysis           (April             9,             2013)           (available         at
   www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub (last accessed
26 March 12, 2021).
     9
       Food and Drug Administration, Metals and Your Food (available at
27
   www.fda.gov/food/chemicals-metals-pesticides-food/metals-and-your-food (last accessed March
28 12, 2021).
                                              -5-
                               CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page97ofof30
                                                                    26




     standards and specific testing results to the Subcommittee. [Plum] has hidden its policies and the
 1

 2 actual level of toxic heavy metals in its products.” Id. at 44. Rather than producing any substantive

 3 information to the Subcommittee, Defendant provided only “a spreadsheet self-declaring that

 4 every one of its products ‘meets criteria.’” Id. However, Defendant declined to state what those

 5
     criteria are. See id. The Congressional Report stated that Plum’s “testing summary hides more
 6
     than it reveals, since it does not show the levels of heavy metals that the testing found or the levels
 7
     of heavy metals that would ‘meet criteria.’” Id. at 45.
 8
            19.     The Subcommittee also stated that it had “grave concerns about baby food products
 9

10 manufactured by” Defendant Plum, noting that it was “greatly concerned” that Plum’s lack of

11 cooperation could “obscure the presence of even higher levels of toxic heavy metals in their baby

12 products, compared to their competitors’ products.” Id. at 5 (emphasis added). The Congressional

13
     Report further characterized Plum’s “evasion” as “concerning,” as even limited independent
14
     testing revealed the presence of concerning levels of toxic heavy metals in its baby food. Id. at 5,
15
     45.
16

17          20.     Notably, Defendant sells Plum Organics products for babies as young as four

18 months old. See id. at 5.

19          21.     The FDA and other organizations have set rules and/or issued guidelines and
20 recommendations as to the maximum allowable or advisable and safe levels in various different

21
     types of products of inorganic arsenic, lead, cadmium and mercury. See generally id. at Point II.
22
     In many instances, according to the independent testing, the test results of Defendant’s baby foods
23
     and their ingredients eclipse those levels for inorganic arsenic, lead, cadmium, and mercury. See
24

25 id. at Findings, at 2-5.

26          Arsenic

27          22.     As per the Congressional Report, arsenic is ranked as number one for “substances
28
                                                 -6-
                                       CLASS ACTION COMPLAINT
      Case
      Case4:21-cv-01763-KAW
           MDL No. 2997 Document
                            Document
                                 35-4 1Filed
                                         Filed
                                             03/22/21
                                               03/12/21Page
                                                        Page108of
                                                               of30
                                                                  26




     present in the environment that pose the most significant potential threat to human health,
 1

 2 according to the Department of Health and Human Services’ Agency for Toxic Substances and

 3 Disease Registry (ATSDR).” Id. at 10. Arsenic exposure has severe health risks, including

 4 damage to the central nervous system and cognitive development in children. See id. Full Scale

 5
     IQ is severely negatively affected in children for verbal and performance domains and memory.
 6
     See id. One study concluded that 5 ppb of arsenic in drinking water caused children to have
 7
     significant reductions in Full Scale IQ and other related scores. See id.
 8
            23.     The Congressional Report further states that there “is no established safe level of
 9

10 inorganic arsenic consumption for babies.” Id. at 13. While certain organizations such as Healthy

11 Babies Bright Futures contend that there should be a goal of no measurable inorganic arsenic in

12 baby food, Consumer Reports suggests it should be no more than 3 ppb. See id. For bottled water,

13
     the FDA has set the maximum inorganic arsenic level at 10 ppb and the EPA has set a 10 ppb cap
14
     on drinking water, as have the European Union (EU) and WHO. See id. The FDA has only set
15
     one final standard to date, which is a 100 ppb limit for inorganic arsenic for infant rice cereal. See
16

17 id. at 37.

18          24.     As stated above, Defendant refused to produce its testing standards and specific

19 testing results to the Subcommittee, effectively hiding the actual level of toxic heavy metals,

20 including arsenic, in its products. Rather than provide its internal testing standards and results

21
     relating to the presence of arsenic, Defendant produced only a spreadsheet declaring that each of
22
     its products “meets criteria” without actually stating what the criteria are.
23
            25.     According to the Congressional Report, limited independent testing was performed
24

25 on certain Plum products, which revealed that Plum Organics Gentle Organic Infant Formula with

26 Iron, Milk-Based Powder (for ages 0-12 months) contained 4.6 ppb arsenic. See Congressional

27 Report, Appendix A, at 20. Upon information and belief, independent also revealed the following:

28
                                                -7-
                                      CLASS ACTION COMPLAINT
      Case
      Case4:21-cv-01763-KAW
           MDL No. 2997 Document
                            Document
                                 35-4 1Filed
                                         Filed
                                             03/22/21
                                               03/12/21Page
                                                        Page119of
                                                               of30
                                                                  26




                      Plum Organics Little Teethers Organic Multigrain Teething Wafers -
 1
                       Banana with Pumpkin - Baby Crawler contained 49.9 ppb arsenic. See
 2                     id. at 27.

 3                    Plum Organics Mighty Morning Bar - Blueberry Lemon – Tots (for ages
                       15 months and up) contained 39 ppb inorganic arsenic, with 40 ppb total
 4                     arsenic. See id.
 5
                      Plum Organics Just Prunes Organic Baby Food -1 (for ages 4 months
 6                     and up) contained 7.6 ppb arsenic. See id. at 24.

 7                    Plum Organics Just peaches - organic baby food (for ages 4 months and
                       up, stage 1) contained 7.2 ppb arsenic. See id. at 23.
 8

 9                    Plum Organics Apple, Raisin & Quinoa Organic Baby Food – 2
                       contained 5.6 ppb arsenic. See id. at 25.
10
                      Plum Organics Just Sweet Potato Organic Baby Food – 1 (for ages 4
11                     months and up) contained 3.1 ppb arsenic in one testing and 2.3 ppb
12                     arsenic in a separate testing. See id. at 22.

13         26.     In addition, upon information and belief, testing recently conducted by an

14 independent laboratory further confirmed the presence of undisclosed Heavy Metals in the Tainted

15
     Baby Foods:
16
                                                     Arsenic     Cadmium     Lead         Mercury
17                                                   (ppb)       (ppb)       (ppb)        (ppb)
18     Plum Organics Pear, Purple Carrot, & 7.6                  3.4         4.6          < 1.9
       Blueberry Organic Baby Food, Sample 1
19

20     Plum Organics Pear, Purple Carrot, & 7.5                  4.3         4.3          < 1.9
       Blueberry Organic Baby Food, Sample 2
21
       Plum Organics Pear, Spinach, & Pea 3.4                    20.1        1.6          < 1.7
22     Organic Baby Food, Sample 1
23     Plum Organics Pear, Spinach, & Pea 4.0                    27.3        1.8          < 1.7
       Organic Baby Food, Sample 2
24

25     Plum Organics Just Sweet Potato Organic 3.0               3.5         31.0         < 1.8
       Baby Food, Sample 1
26
       Plum Organics Just Sweet Potato Organic 2.9               3.9         30.0         < 1.6
27     Baby Food, Sample 2
28
                                              -8-
                                    CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page12
                                                              10ofof30
                                                                     26




        Plum Organics Mighty 4 Blends Banana, 2.8                 2.9          2.7         < 1.7
 1
        Blueberry, Sweet Potato, Carrot, Greek
 2      Yogurt & Millet Tots Pouch

 3      Plum Organics Mighty 4 Blends Banana, 7.4                 7.7          3.9         < 1.8
        Kiwi, Spinach, Greek Yogurt & Barley Tots
 4      Pouch
 5

 6           27.      As stated above, only limited independent testing was performed on Defendant’s

 7 products, and thus, the products referenced herein as containing high levels of arsenic are not an

 8 exhaustive list.

 9           Lead
10
             28.      The Congressional Report noted that lead is number two on ATSDR’s list of
11
     substances that pose the most serious threat to human health. See Congressional Report at 11.
12
     Even small amounts of exposure are dangerous, especially for children, and can cause behavioral
13

14 issues, decreased cognitive performance, delayed puberty, and reduced postnatal growth. See id.

15 Early childhood lead exposure negatively affects school performance and test scores. See id.

16 These effects can be permanent. See id.

17
             29.      As the Congressional Report states, “[t]here is a growing consensus among health
18
     experts that lead levels in baby foods should not exceed 1 ppb.” Id. at 21. In other products, the
19
     FDA set a 5 ppb lead standard for bottled water; the WHO set a 10 ppb provisional guideline for
20
     drinking water; the EPA set an action level of 15 ppb in drinking water; the FDA set standards for
21

22 juice at 50 ppb and candy at 100 ppb; and the EU set a maximum level of 20 ppb in infant formula.

23 See id.

24           30.      According to the Congressional Report, the Subcommittee’s independent testing of
25
     Defendant’s products revealed that Plum Organics Just Sweet Potato Organic Baby Food – 1 (for
26
     ages 4 months and up) contained 14 ppb lead, well above the consensus among health experts that
27
     lead levels in baby foods should not exceed 1 ppb. See id., Appendix A, at 22.
28
                                                -9-
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page13
                                                              11ofof30
                                                                     26




             31.        Independent testing also revealed that Plum Organics Gentle Organic Infant
 1

 2 Formula with Iron, Milk-Based Powder (for ages 0-12 months) contained 4.7 ppb lead. See id.,

 3 Appendix A, at 20. In addition, the testing performed by the Subcommittee revealed:

 4                         Plum Organics Just Sweet Potato Organic Baby Food – 1 (for ages 4 months
                            and up) contained 5.6 ppb lead. See id. at 22.
 5

 6                         Plum Organics Just Prunes Organic Baby Food – 1 (for ages 4 months and up)
                            contained 2.5 ppb lead. See id. at 24.
 7
                           Plum Organics Pumpkin Banana Papaya Cardomom (for ages 6 months and up)
 8                          contained 1.4 ppb lead. See id.
 9
             32.        As stated above, only limited independent testing was performed on Defendant’s
10
     products, and thus, the products referenced herein as containing high levels of lead are not an
11
     exhaustive list.
12

13           Cadmium

14           33.        The Congressional Report states that cadmium is seventh on ATSDR’s list of

15 substances in the environment that pose the most serious threat to human health.                 See
16
     Congressional Report at 12. Cadmium has been associated with decreases in IQ and ADHD. See
17
     id.
18
             34.        Outside of baby foods, the EPA has a 5 ppb limit for drinking water; the FDA has
19
     a 5 ppb limit for bottled water; and the WHO has a 3 ppb limit for drinking water. See id. at 29.
20

21 Healthy Babies Bright Futures contends there should be no measurable cadmium in baby food and

22 Consumer Reports’ position is there should be a limit of 1 ppb cadmium in fruit juices. See id.

23 The EU set a limit from 5-20 ppb cadmium for infant formula. See id.

24
             35.        According to the Congressional Report, the Subcommittee’s independent testing of
25
     Defendant’s products revealed that Plum Organics Mighty Morning Bar – Blueberry Lemon – Tots
26
     (for ages 15 months and up) contained 24.3 ppb cadmium. See id., Appendix A, at 27. Independent
27

28 also revealed the following:
                                                  - 10 -
                                        CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page14
                                                              12ofof30
                                                                     26




                         Plum Organics Little Teethers Organic Multigrain Teething Wafers –
 1
                          Banana with Pumpkin – Baby Crawler contained 6.3 ppb cadmium. See
 2                        id.

 3                       Plum Organics Just Sweet Potato Organic Baby Food – 1 (for ages 4
                          months and up) contained 2.7 ppb cadmium in one testing and 2.3
 4                        cadmium in another testing. See id., Appendix A, at 22.
 5
                         Plum Organics Pumpkin Banana Papaya Cardomom (for ages 6 months
 6                        and up) contained 2.4 ppb cadmium. See id., Appendix A, at 24.

 7                       Plum Organics Apple, Raisin & Quinoa Organic Baby Food – 2
                          contained 1.9 ppb cadmium. See id., Appendix A, at 25.
 8

 9          36.       As stated above, only limited independent testing was performed on Defendant’s

10 products, and thus, the products referenced herein as containing high levels of cadmium are not an

11 exhaustive list.

12
            Mercury
13
            37.       According to the Congressional Report, Mercury is third on the ATSDR’s list of
14
     substances in the environment that pose the most serious threat to human health. See id. at 12.
15

16 Studies have shown that higher blood mercury levels in children 2 to 3 years old were associated

17 with autistic behaviors among preschool age children. See id. at 12-13.

18          38.       Outside of the baby food context, the EPA limits mercury in drinking water to 2
19 ppb. See id. at 32. Healthy Babies Bright Futures contends there should be no measurable mercury

20
     in baby food. See id.
21
            39.       According to the Congressional Report, the Subcommittee “was disturbed that, for
22
     mercury, which is a powerful neurotoxin, [Plum] notes with asterisks that it has no criterion
23

24 whatsoever, stating: ‘No specific threshold established because no high-risk ingredients are used.’

25 However, despite [Plum] having no mercury threshold, [Plum] still marked every food as ‘meets

26 criteria’ for mercury. This misleading framing—of meeting criteria that do not exist—raises

27
     questions about what [Plum’s] other thresholds actually are, and whether they exist.” Id. at 45
28
                                                - 11 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page15
                                                              13ofof30
                                                                     26




     (emphasis added).
 1

 2          40.       According to the Congressional Report, the Subcommittee’s independent testing of

 3 Defendant’s products revealed that Plum Organics Little Teethers Organic Multigrain Teething

 4 Wafers - Banana with Pumpkin - Baby Crawler contained 0.726 ppb mercury. See Congressional

 5
     Report, Appendix A, at 27. The Subcommittee’s limited testing generally revealed lesser amounts
 6
     of mercury in Defendant’s products. See id., Appendix A.
 7
            41.       As stated above, only limited independent testing was performed on Defendant’s
 8
     products, and thus, the products referenced herein as containing high levels of mercury are not an
 9

10 exhaustive list.

11          42.       Baby foods containing dangerous levels of toxic Heavy Metals bear no label or
12 warning to parents. But the Congressional Report makes clear that this is unacceptable and

13
     deceptive.
14
            43.       As a result of its studies of toxic Heavy Metal levels in baby food, the House
15
     Subcommittee has recommended that parents should avoid baby foods that contain ingredients
16

17 testing high in toxic Heavy Metals, such as rice products. See id. at Findings, Paragraph 5.

18          44.       Baby food manufacturers hold a special position of public trust. Consumers believe

19 that they would not sell products that are unsafe. Consumers also believe that the federal

20 government would not knowingly permit the sale of unsafe baby food.                  As the House
21
     Subcommittee’s Report reveals, baby food manufacturers, including Defendant, have violated the
22
     public trust. See id. at Findings, Paragraph 6.
23
            45.       Despite the dangerous levels of toxic and Heavy Metals that Defendant knows to
24

25 be contained in its Tainted Baby Foods, as noted above, on its website, Defendant falsely

26 represents to parents that it has a strong commitment to health and nutrition as well as the quality

27 and safety of its baby products. Defendant’s website states: “Plum was founded on the belief that

28
                                                 - 12 -
                                       CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page16
                                                              14ofof30
                                                                     26




     little ones deserve the very best food from the very first bite.”10 Defendant further touts that it is
 1

 2 “confident in the safety and quality of our products. Our top priority is to serve children healthy,

 3 nutritious food made from the best ingredients.”11 Moreover, Defendant states, “We want to

 4
     assure you that Plum’s products are safe (and delicious) to eat!”12 Each of these statements is
 5

 6 materially false and misleading given Defendant’s sales of its Tainted Baby Foods.

 7              46.   Based on Defendant’s decision to advertise, label, and market its Tainted Baby

 8 Foods as healthy, nutritious, and safe for consumption, it had a duty to ensure that these statements

 9
     were true and not misleading, which it failed to do.
10
                47.   The Tainted Baby Foods are available at numerous retail and online outlets.
11
     However, as discussed above, Defendant fails to disclose they contain or are at risk of containing
12
     dangerous levels of Heavy Metals or other undesirable toxins or contaminants. Defendant
13

14 intentionally omitted these contaminants to induce and mislead reasonable consumers to purchase

15 its Tainted Baby Foods.

16 III.         CLASS ACTION ALLEGATIONS
17
                48.   Pursuant to the provisions of Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal
18
     Rules of Civil Procedure, Plaintiff brings this class action on behalf of herself and a nationwide
19
     Class defined as:
20

21                    All persons who, during the applicable statute of limitation period to
                      the present, purchased Defendant’s Tainted Baby Foods in the United
22                    States for personal/household use, and not for resale (the “Class” or
                      “Nationwide Class”).
23
                49.   Plaintiff Vanessa Mathiesen also seeks to represent a subclass, defined as follows:
24

25

26   10
          www.plumorganics.com/mission/ (last accessed March 12, 2021).
27   11
          www.plumorganics.com/faqs/ (last accessed March 12, 2021).
     12
28        Id.
                                                 - 13 -
                                       CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page17
                                                              15ofof30
                                                                     26




                    All persons who, during the applicable statute of limitation period to
 1                  the present, purchased Defendant’s Tainted Baby Foods in California
 2                  for personal/household use, and not for resale.

 3          50.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

 4 all elements of Fed. R. Civ. P. 23(a), (b)(2)-(3) are satisfied. Plaintiff can prove the elements of

 5
     her claims on a class-wide basis using the same evidence as would be used to prove those elements
 6
     in an individual action alleging the same claims.
 7
            51.     Numerosity: All requirements of Fed. R. Civ. P. 23(a)(l) are satisfied. The
 8
     members of the Class are so numerous and geographically dispersed that individual joinder of all
 9

10 Class members is impracticable. While Plaintiff is informed and believe that there are thousands

11 of members of the Class, the precise number of Class members is unknown to Plaintiff. Plaintiff

12 believes that the identity of Class members is known or knowable by Defendant or can be discerned

13
     through reasonable means. Class members may be identified through objective means. Class
14
     members may be notified of the pendency of this action by recognized, Court-approved notice
15
     dissemination methods, which may include U.S. mail, electronic mail, Internet postings, and/or
16

17 published notice.

18          52.     Commonality and Predominance: All requirements of Fed. R. Civ. P. 23(a)(2)

19 and 23(b)(3) are satisfied. This action involves common questions of law and fact, which

20 predominate over any questions affecting individual Class members, including, without limitation:

21
                    a.   whether Defendant engaged in the deceptive and misleading business practices
22
                         alleged herein;
23
                    b. whether Defendant knew or should have known that the Tainted Baby Foods
24

25                       contained dangerous levels of Heavy Metals;

26

27

28
                                               - 14 -
                                     CLASS ACTION COMPLAINT
     Case
      Case4:21-cv-01763-KAW
           MDL No. 2997 Document
                            Document
                                 35-41 Filed
                                        Filed03/22/21
                                              03/12/21 Page
                                                        Page18
                                                             16ofof30
                                                                    26




                c. whether Defendant represented and continues to represent that the Tainted Baby
 1

 2                 Foods are healthy, nutritious, made from the best ingredients, and safe for

 3                 consumption;

 4              d. whether Defendant represented and continues to represent that the
 5
                   manufacturing of its Tainted Baby Foods is subjected to rigorous quality
 6
                   standards;
 7
                e. whether Defendant failed to disclose that the Tainted Baby Foods contained
 8
                   dangerous levels of Heavy Metals;
 9

10              f. whether Defendant had knowledge that those representations were false,

11                 deceptive, and misleading and was unjustly enriched by its actions;
12              g. whether Defendant continues to disseminate those representations despite
13
                   knowledge that the representations are false, deceptive, and misleading;
14
                h. whether the misrepresented and/or omitted facts are material to a reasonable
15
                   consumer;
16

17              i. whether Defendant violated California’s Consumer Legal Remedies Act,

18                 California Civil Code §§1750 et seq.;

19              j. whether Defendant violated the California False Advertising Law, California
20                 Business & Professions Code §§17500 et seq.;
21
                k. whether Defendant violated California’s Unfair Competition Law, California
22
                   Business & Professions Code §§17200 et seq.;
23
                l. whether Plaintiff and members of the Class were injured and suffered damages;
24

25              m. whether Defendant’s misconduct proximately caused Plaintiff’s and the Class

26                 members’ injuries; and

27

28
                                          - 15 -
                                CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page19
                                                              17ofof30
                                                                     26




                    n. whether Plaintiff and members of the Class are entitled to damages and, if so,
 1

 2                      the measure of such damages.

 3          53.     Typicality: All requirements of Fed. R. Civ. P. 23(a)(3) are satisfied. Plaintiff is a

 4 member of the Nationwide Class and California Subclass, having purchased for

 5
     personal/household use Tainted Baby Food products that were manufactured by Defendant.
 6
     Plaintiff’s claims are typical of the other Class members’ claims because, among other things, all
 7
     Class members were comparably injured through Defendant’s conduct.
 8
            54.     Adequacy of Representation: All requirements of Fed. R. Civ. P. 23(a)(4) are
 9

10 satisfied. Plaintiff is an adequate Class representative because she is a member of the Nationwide

11 Class and California Subclass and her interests do not conflict with the interests of the other

12 members of the Class that she seeks to represent. Plaintiff is committed to pursuing this matter

13
     for the Class with the Class’s collective best interests in mind. Plaintiff has retained counsel
14
     competent and experienced in complex class action litigation of this type and Plaintiff intends to
15
     prosecute this action vigorously. Plaintiff, and her counsel, will fairly and adequately protect the
16

17 Class’s interests.

18          55.     Predominance and Superiority: All requirements of Fed. R. Civ. P. 23(b)(3) are

19 satisfied. As described above, common issues of law or fact predominate over individual issues.

20 Resolution of those common issues in Plaintiff’s individual case will also resolve them for the

21
     Class’s claims. In addition, a class action is superior to any other available means for the fair and
22
     efficient adjudication of this controversy and no unusual difficulties are likely to be encountered
23
     in the management of this class action. The damages or other financial detriment suffered by
24

25 Plaintiff and the other Class members are relatively small compared to the burden and expense

26 that would be required to individually litigate their claims against Defendant, so it would be

27 impracticable for members of the Class to individually seek redress for Defendant’s wrongful

28
                                                - 16 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page20
                                                              18ofof30
                                                                     26




     conduct. Even if Class members could afford individual litigation, the court system could not.
 1

 2 Individualized litigation creates a potential for inconsistent or contradictory judgments and

 3 increases the delay and expense to all parties and the court system. By contrast, the class action

 4 device presents far fewer management difficulties and provides the benefits of single adjudication,

 5
     economies of scale, and comprehensive supervision by a single court.
 6
            56.       Cohesiveness: All requirements of Fed. R. Civ. P. 23(b)(2) are satisfied. Defendant
 7
     has acted, or refused to act, on grounds generally applicable to the Class making final declaratory
 8
     or injunctive relief appropriate.
 9

10 IV.      CAUSES OF ACTION

11                                           COUNT I
             (Negligent Misrepresentation Against Defendant on Behalf of the Nationwide
12                           Class or, Alternatively, the State Subclass)
13          57.       Plaintiff, individually and on behalf of the Class, repeats and re-alleges the

14 allegations contained in paragraphs 1 through 56 as though fully set forth herein.

15
            58.       Plaintiff reasonably placed her trust and reliance in Defendant’s representations that
16
     the Tainted Baby Foods were as marketed to them and the Class, and were healthy, nutritious,
17
     organic, made from the best ingredients, and safe for consumption, and did not contain Heavy
18
     Metals or other undesirable toxins or contaminants.
19

20          59.       Because of the relationship between the parties, Defendant owed Plaintiff and the

21 Class a duty to use reasonable care in the formulation, testing, manufacturing, marketing,

22 distribution, and sale of the Tainted Baby Foods, and to impart correct and reliable disclosures

23
     concerning the presence of Heavy Metals or other undesirable toxins or contaminants in the
24
     Tainted Baby Foods or, based upon their superior knowledge, having spoken, to say enough to not
25
     be misleading.
26

27          60.       Defendant breached its duty to Plaintiff and the Class by formulating, testing,

28 manufacturing, advertising, marketing, distributing, and selling products to Plaintiff and the Class
                                                 - 17 -
                                  CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page21
                                                              19ofof30
                                                                     26




     that did not have the ingredients, qualities, characteristics, and suitability for consumption as
 1

 2 marketed by Defendant and by providing false, misleading, and/or deceptive information regarding

 3 the nature of the Tainted Baby Foods.

 4          61.     Defendant knew or should have known the ingredients, qualities, and
 5
     characteristics of the Tainted Baby Foods were not as advertised or suitable for their intended use
 6
     (consumption by infants) and were otherwise not as warranted and represented.
 7
            62.     Plaintiff and the Class reasonably and justifiably relied upon the information
 8
     supplied to them by the Defendant. A reasonable consumer would have relied on Defendant’s
 9

10 warranties, statements, representations, advertising, packaging, labeling, and other marketing as

11 to the quality, make-up, and included ingredients of the Baby Foods.

12          63.     As a direct and proximate result of Defendant’s misrepresentations, Plaintiff and
13
     the Class suffered actual damages in that they purchased the Tainted Baby Foods that were worth
14
     less than the price paid and that they would not have purchased at all had they known they
15
     contained or may contain Heavy Metals or other undesirable toxins or contaminants that do not
16

17 conform to the products’ labels, packaging, advertising, and statements.

18          64.     Defendant failed to use reasonable care in its communications and representations

19 to Plaintiff and the Class, especially in light of their knowledge of the presence of Heavy Metals

20 or other undesirable toxins or contaminants in the Tainted Baby Foods and the importance

21
     consumers place on ingredients when deciding whether to purchase products such as the Tainted
22
     Baby Foods.
23
            65.     By virtue of Defendant’s negligent misrepresentations, Plaintiff and the Class have
24

25 been damaged in an amount to be proven at trial or alternatively, seek rescission and disgorgement

26 under this Count.

27

28
                                               - 18 -
                                     CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page22
                                                              20ofof30
                                                                     26




                                              COUNT II
 1                    (Violations of California’s Consumer Legal Remedies Act,
 2         California Civil Code §§ 1750, et seq., Against Defendant on Behalf of the Class)

 3          66.     Plaintiff, individually and on behalf of the Class, repeats and re-alleges the

 4 allegations contained in paragraphs 1 through 56 as though fully set forth herein.

 5
            67.     Plaintiff and each proposed Class member are a “consumer,” as that term is defined
 6
     in California Civil Code § 1761(d).
 7
            68.     The Tainted Baby Foods are “goods,” as that term is defined in California Civil
 8
     Code section 1761(a).
 9

10          69.     Defendant is a “person” as that term is defined in California Civil Code section

11 1761(c).

12          70.     Plaintiff and each proposed Class member’s purchase of Defendant’s products
13
     constituted a “transaction” as that term is defined in California Civil Code section 1761(e).
14
            71.     Defendant’s conduct alleged herein violates the following provisions of
15
     California’s Consumer Legal Remedies Act (the “CLRA”):
16

17                  a) California Civil Code § 1770(a)(5), by negligently, recklessly, and/or

18                      intentionally representing that the Tainted Baby Foods are healthy, nutritious,

19                      organic, made from the best ingredients, and safe for consumption, and by
20                      failing to make any mention of Heavy Metals or other undesirable toxins or
21
                        contaminants in the Tainted Baby Foods;
22
                    b) California Civil Code § 1770(a)(7), by negligently, recklessly, and/or
23
                        intentionally representing that the Tainted Baby Foods were of a particular
24

25                      standard, quality, or grade, when they were of another;

26

27

28
                                                - 19 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page23
                                                              21ofof30
                                                                     26




                    c) California Civil Code § 1770(a)(9), by negligently, recklessly, and/or
 1

 2                      intentionally advertising the Tainted Baby Foods with intent not to sell them as

 3                      advertised; and

 4                  d) California Civil Code § 1770(a)(16), by representing that the Tainted Baby
 5
                        Foods have been supplied in accordance with previous representations when
 6
                        they have not.
 7
            72.     As a direct and proximate result of these violations, Plaintiff and the Class have
 8
     been harmed, and that harm will continue unless Defendant is enjoined from using the misleading
 9

10 marketing described herein in any manner in connection with the advertising and sale of the

11 Tainted Baby Foods.

12          73.     Plaintiff seeks an award of attorneys’ fees pursuant to, inter alia, California Civil
13
     Code § 1780(e) and California Code of Civil Procedure § 1021.5.
14

15
                                             COUNT III
16       (Violations of California False Advertising Law, California Business & Professions
                  Code §§ 17500, et seq., Against Defendant on Behalf of the Class)
17
            74.     Plaintiff, individually and on behalf of the Class, repeats and re-alleges the
18

19 allegations contained in paragraphs 1 through 56 as though fully set forth herein.

20          75.     California’s False Advertising Law prohibits any statement in connection with the

21 sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.

22
            76.     As set forth herein, Defendant’s claims that the Tainted Baby Foods are healthy,
23
     nutritious, organic, made from the best ingredients, and safe for consumption are literally false and
24
     likely to deceive the public.
25
            77.     Defendant’s claims that the Tainted Baby Foods are healthy, nutritious, organic,
26

27 made from the best ingredients, and safe for consumption are untrue or misleading, as is failing to

28
                                                - 20 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page24
                                                              22ofof30
                                                                     26




     mention the presence of Heavy Metals or other undesirable toxins or contaminants in the Tainted
 1

 2 Baby Foods.

 3          78.     Defendant knew, or reasonably should have known, that all these claims were

 4 untrue or misleading.

 5
            79.     Defendant’s conduct is ongoing and continuing, such that prospective injunctive
 6
     relief is necessary, especially given Plaintiff’s desire to purchase these products in the future if
 7
     they can be assured that, so long as the Tainted Baby Foods are as advertised: healthy, nutritious,
 8
     organic, made from the best ingredients, and safe for consumption, and do not contain Heavy
 9

10 Metals or other undesirable toxins or contaminants.

11          80.     Plaintiff and members of the Class are entitled to injunctive and equitable relief,
12 and restitution in the amount they spent on the Tainted Baby Foods.

13
                                             COUNT IV
14
            (Violations of the Unfair Competition Law, California Business & Professions
15                Code §§ 17200, et seq., Against Defendant on Behalf of the Class)

16          81.     Plaintiff, individually and on behalf of the Class, repeats and re-alleges the
17 allegations contained in paragraphs 1 through 56 as though fully set forth herein.

18
            82.     The Unfair Competition Law prohibits any “unlawful, unfair or fraudulent business
19
     act or practice.” Cal. Bus. & Prof. Code §17200.
20
            Fraudulent
21

22          83.     Defendant’s statements that the Tainted Baby Foods are healthy, nutritious,

23 organic, made from the best ingredients, and safe for consumption are literally false and likely to

24 deceive the public, as is Defendant’s failing to make any mention of Heavy Metals or other

25 undesirable toxins or contaminants in the Tainted Baby Foods.

26

27

28
                                                - 21 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page25
                                                              23ofof30
                                                                     26




            Unlawful
 1

 2          84.      As alleged herein, Defendant has advertised the Baby Foods with false or

 3 misleading claims, such that Defendant’s actions as alleged herein violate at least the following

 4 laws: (i) the CLRA, California Business & Professions Code sections 1750, et seq.; and (ii) the

 5
     False Advertising Law, California Business & Professions Code sections 17500, et seq.
 6
            Unfair
 7
            85.      Defendant’s conduct with respect to the labeling, packaging, advertising,
 8
     marketing, and sale of the Tainted Baby Foods is unfair because Defendant’s conduct was
 9

10 immoral, unethical, unscrupulous, or substantially injurious to consumers and the utility of their

11 conduct, if any, does not outweigh the gravity of the harm to their victims.

12          86.      Defendant’s conduct with respect to the labeling, packaging, advertising,
13
     marketing, and sale of the Tainted Baby Foods is also unfair because it violates public policy as
14
     declared by specific constitutional, statutory, or regulatory provisions, including, but not limited
15
     to, the False Advertising Law and the CLRA.
16

17          87.      Defendant’s conduct with respect to the labeling, packaging, advertising,

18 marketing, and sale of the Tainted Baby Foods is also unfair because the consumer injury is

19 substantial, not outweighed by benefits to consumers or competition, and not one consumers,

20 themselves, can reasonably avoid.

21
            88.      In accordance with California Business & Professions Code § 17203, Plaintiff seeks
22
     an order enjoining Defendant from continuing to conduct business through fraudulent or unlawful
23
     acts and practices and to commence a corrective advertising campaign. Defendant’s conduct is
24

25 ongoing and continuing, such that prospective injunctive relief is necessary.

26

27

28
                                                - 22 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page26
                                                              24ofof30
                                                                     26




              89.   On behalf of herself and the Class, Plaintiff also seeks an order for the restitution
 1

 2 of all monies from the sale the Tainted Baby Foods, which were unjustly acquired through acts of

 3 fraudulent, unfair, or unlawful competition.

 4                                             COUNT V
                                          Unjust Enrichment
 5
                      (On Behalf of Plaintiff Mathiesen and the Nationwide Class)
 6
              90.    Plaintiff, individually and on behalf of the Class, repeats and re-alleges the
 7
     allegations contained in paragraphs 1 through 56 as though fully set forth herein.
 8
              91.    Plaintiff and Class members conferred a monetary benefit on Defendant.
 9

10 Specifically, they purchased baby food from Defendant and provided Defendant with their

11 monetary payment. In exchange, Plaintiff and Class members should have received from

12 Defendant goods and services that were healthy and nutritious and not tainted with dangerous

13
     levels of Heavy Metals.
14
              92.    Defendant knew that Plaintiff and Class members conferred a benefit on it and
15
     accepted or retained that benefit. Defendant profited from Plaintiff’s purchases and used Plaintiff
16

17 and Class members’ monetary payments for business purposes.

18            93.    Defendant failed to disclose to Plaintiff and Class members that its Tainted Baby

19 Foods were unhealthy and contained dangerous levels of Heavy Metals and did not provide

20 product that Plaintiff and Class members were promised.

21
              94.    If Plaintiff and Class members knew that Defendant’s Tainted Baby Foods were
22
     unhealthy and toxic as alleged herein, they would not have purchased Defendant’s Tainted Baby
23
     Foods.
24

25            95.    Plaintiff and Class members have no adequate remedy at law.

26            96.    Under the circumstances, it would be unjust for Defendant to be permitted to

27 retain any of the benefits that Plaintiff and Class members conferred on it.

28
                                                - 23 -
                                      CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page27
                                                              25ofof30
                                                                     26




            97.      Defendant should be compelled to disgorge into a common fund or constructive
 1

 2 trust, for the benefit of Plaintiff and Class members, proceeds that it unjustly received from them.

 3 In the alternative, Defendant should be compelled to refund the amounts that Plaintiff and Class

 4 members overpaid.

 5
     VI.    REQUEST FOR RELIEF
 6
            WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests that
 7
     the Court:
 8
            a)     Certify the Nationwide Class, including the California Subclass, and appoint
 9

10                 Plaintiff and her counsel to represent the Nationwide Class and California Subclass;

11          b)     Find that Defendant engaged in the unlawful conduct as alleged herein and enjoin
12                 Defendant from engaging in such conduct;
13
            c)     Enter a monetary judgment in favor of Plaintiff and the Class, including the
14
                   California Subclass, to compensate them for the injuries suffered, together with pre-
15
                   judgment and post-judgment interest, punitive damages, and penalties where
16

17                 appropriate;

18          d)     Require Defendant to rectify all damages caused by its misconduct;

19          e)     Award Plaintiff and the Nationwide Class, and California Subclass, reasonable
20                 attorneys’ fees and costs of suit, as allowed by law; and
21
            f)     Award such other and further relief as this Court may deem just and proper.
22
                                      JURY TRIAL DEMANDED
23
            Plaintiff hereby demands a trial by jury.
24

25

26

27

28
                                               - 24 -
                                     CLASS ACTION COMPLAINT
      Case
       Case4:21-cv-01763-KAW
            MDL No. 2997 Document
                             Document
                                  35-41 Filed
                                         Filed03/22/21
                                               03/12/21 Page
                                                         Page28
                                                              26ofof30
                                                                     26




     Dated: March 12, 2021               Respectfully submitted,
 1

 2                                       /s/ Michael Liskow
                                         Michael Liskow, Esq. (243899)
 3                                       Janine L. Pollack, Esq. (pro hac vice forthcoming)
                                         CALCATERRA POLLACK LLP
 4                                       1140 Avenue of the Americas
                                         9th Floor
 5
                                         New York, New York 10036
 6                                       Phone: (917) 899-1765
                                         Fax: (332) 206-2073
 7                                       Email: mliskow@calcaterrapollack.com
                                         Email: jpollack@calcaterrapollack.com
 8
                                         Lori G. Feldman, Esq. (pro hac vice forthcoming)
 9
                                         GEORGE GESTEN MCDONALD, PLLC
10                                       102 Half Moon Bay Drive
                                         Croton-on-Hudson, New York 10520
11                                       Phone: (917) 983-9321
                                         Fax: (888) 421-4173
12                                       Email: LFeldman@4-justice.com
                                         E-Service: eService@4-Justice.com
13

14                                       David J. George, Esq. (pro hac vice forthcoming)
                                         Brittany L. Brown, Esq. (pro hac vice forthcoming)
15                                       GEORGE GESTEN MCDONALD, PLLC
                                         9897 Lake Worth Road, Suite #302
16                                       Lake Worth, FL 33467
17                                       Phone: (561) 232-6002
                                         Fax: (888) 421-4173
18                                       Email: DGeorge@4-Justice.com
                                         E-Service: eService@4-Justice.com
19
                                         Counsel for Plaintiff
20

21

22

23

24

25

26

27

28
                                         - 25 -
                               CLASS ACTION COMPLAINT
JS-CAND 44 (Rev. 10/2020)               Case
                                         Case4:21-cv-01763-KAW
                                              MDL No. 2997 Document
                                                               Document
                                                                    35-4 1-1
                                                                          Filed
                                                                              Filed
                                                                                03/22/21
                                                                                    03/12/21
                                                                                           Page
                                                                                              Page
                                                                                                29 of
                                                                                                   1 of
                                                                                                      302
                                                                                     CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
  Vanessa Mathiesen, Individually and on Behalf of All Others Similarly Situated                                 Plum, PBC
      (b) County of Residence of First Listed Plaintiff                Los Angeles County                           County of Residence of First Listed Defendant              Alameda County
             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.
      (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

 Michael Liskow, Janine L. Pollack, 1140 Avenue of the Americas, 9th Floor, New York, New
 York 10036, Phone: (917) 899-1765.

II.          BASIS OF JURISDICTION (Place an "X" in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                       and One Box for Defendant)
                                                                                                                                              PTF        DEF                                        PTF      DEF
             U.S. Government Plaintiff         3    Federal Question
                                                    (U.S. Government Not a Party)
                                                                                                          Citizen of This State                Xi         1      Incorporated or Principal Place      4      X4
                                                                                                                                                                 of Business In This State
                                                                                                          Citizen of Another State                2        2     Incorporated and Principal Place        5     5
      2      U.S. Government Defendant X 4           Diversity                                                                                                   of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                          Citizen or Subject of a                 3        3     Foreign Nation                          6     6
                                                                                                          Foreign Country

IV.            NATURE OF SUIT                 (Place an ''.X" in One Box Only)
              CONTRACT                                                     TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                    OTHER STATUTES
      110 Insurance                          PERSONAL INJURY                       PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158          375 False Claims Act
      120 Marine                                                                                                        Property 21 use § 881           423 Withdrawal 28 USC            376 Qui Tam (31 USC
                                           310 Airplane                         365 Personal Injury- Product
      130Miller Act                                                                 Liability                       690 Other                               § 157                            § 3729(a))
                                           315 Airplane Product Liability
      140 Negotiable Instrument                                                 367 Health Care/                              LABOR                       PROPERTY RIGHTS                400 State Reapportionment
                                           320 Assault, Libel & Slander
      150 Recovery of                                                               Pharmaceutical Personal                                                                              41 0 Antitrust
                                           330 Federal Employers'                                                   710 Fair Labor Standards Act        820 Copyrights
          Overpayment Of                                                            Injury Product Liability                                                                             430 Banks and Banking
                                               Liability                                                            720 Labor/Management                830 Patent
          Veteran's Benefits                                                    368 Asbestos Personal Injury                                                                             450 Commerce
                                           340 Marine                                                                   Relations                       835 Patent-Abbreviated New
      151 Medicare Act                                                              Product Liability
                                           345 Marine Product Liability                                             740 Railway Labor Act                   Drug Application             460 Deportation
      152 Recovery of Defaulted                                                 PERSONAL PROPERTY                                                                                        470 Racketeer Influenced &
                                           350 Motor Vehicle                                                        751 Family and Medical              840 Trademark
          Student Loans (Excludes                                            X 3 70 Other Fraud                                                                                              Corrupt Organizations
                                           355 Motor Vehicle Product                                                    Leave Act                       880 Defend Trade Secrets
          Veterans)                                                             371 Truth in Lending
                                               Liability                                                            790 Other Labor Litigation              Act of2016                   480 Consumer Credit
      153 Recovery of                                                           380 Other Personal Property
                                           360 Other Personal Injury                                                791 Employee Retirement                                              485 Telephone Consumer
          Overpayment                                                                                                                                    SOCIAL SECURITY
                                                                                    Damage                              Income Security Act                                                  Protection Act
       of Veteran' s Benefits              362 Personal Injury -Medical                                                                                 861 HIA (1395ft)
                                               Malpractice                      385 Property Damage Product                                                                              490 Cable/Sat TV
      160 Stockholders' Suits                                                       Liability                             IMMIGRATION                   862 Black Lung (923)             850 Securities/Commodities/
      190 Other Contract                                                                                            462 Naturalization                  863 DIWC/DIWW (405(g))               Exchange
                                                CIVIL RIGHTS                    PRISONER PETITIONS
      195 Contract Product Liability                                                                                    Application                     864 SSID Title XVI
                                           440 Other Civil Rights                                                                                                                        890 Other Statutory Actions
                                                                                   HABEAS CORPUS                    465 Other Immigration
      196 Franchise                                                                                                                                     865 RSI (405(g))                 891 Agricultural Acts
                                           441 Voting                           463 Alien Detainee                      Actions
          REAL PROPERTY                                                                                                                                 FEDERAL TAX SUITS                893 Environmental Matters
                                           442 Employment                       510 Motions to Vacate
      210 Land Condemnation                443 Housing/                             Sentence                                                            870 Taxes (U.S. Plaintiff or     895 Freedom oflnformation
                                                                                                                                                            Defendant)                       Act
      220 Foreclosure                          Accommodations                   530 General
      230 Rent Lease & Ejectment           445 Amer. w/Disabilities-            535 Death Penalty                                                       871 IRS-Third Party 26 use       896 Arbitration
                                               Employment                                                                                                    § 7609                      899 Administrative Procedure
      240 Torts to Land                                                                   OTHER                                                                                              Act/Review or Appeal of
      245 Tort Product Liability           446 Amer. w/Disabilities-Other
                                                                                540 Mandamus & Other                                                                                         Agency Decision
      290 All Other Real Property          448 Education
                                                                                550 Civil Rights                                                                                         950 Constitutionality of State
                                                                                555 Prison Condition                                                                                         Statutes
                                                                                560 Civil Detainee-
                                                                                    Conditions of
                                                                                    Confinement

 V.            ORIGIN (Place an          ''.X" in One Box Only)
X 1         Original                2        Removed from              3    Remanded from             4   Reinstated or           5 Transferred from              6   Multidistrict         8 Multidistrict
            Proceeding                       State Court                    Appellate Court               Reopened                  Another District (specify)        Litigation-Transfer     Litigation-Direct File


 VI.           CAUSE OF            Cite the U.S. Civil Statute under which vou are filin~ (Do not cite jurisdictional statutes unless diversity)
                                    28 u.s.c. 1332
               ACTION
                                   Brief descriotion of cause:
                                    Consumer class action alleging unfair business practices.
 VII.          REQUESTED IN                    CHECK IF THIS IS A CLASS ACTION                            DEMAND$                                        CHECK YES only if demanded in complaint:
               COMPLAINT:                      UNDER RULE 23, Fed. R. Civ. P.                                                                            JURY DEMAND:          X Yes        No

 VIII. RELATED CASE(S),
       IF ANY (See instructions):
                                                             JUDGE         Gonzalez Rogers                                 DOCKETNUMBER               4:21-cv-00913-YGR

IX.           DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an "X" in One Box Only)   X SAN FRANCISCO/OAKLAND                                                                              SANJOSE                            EUREKA-MCKINLEYVILLE


DATE              03/12/2021                                 SIGNATURE OF ATTORNEY OF RECORD                                                   /s/ Michael Liskow
JS-CAND 44 (rev. 10/2020)Case
                          Case4:21-cv-01763-KAW
                               MDL No. 2997 Document
                                                Document
                                                     35-4 1-1
                                                           Filed
                                                               Filed
                                                                 03/22/21
                                                                     03/12/21
                                                                            Page
                                                                               Page
                                                                                 30 of
                                                                                    2 of
                                                                                       302

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
          then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county ofresidence of the "defendant" is the location of the tract ofland involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)."
   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an "X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC§§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an "X" in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC§ 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC§ 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: "the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated."
   Date and Attorney Signature. Date and sign the civil cover sheet.
